 


109 HR 2187 IH: Federal Employees Responsible Investment Act
U.S. House of Representatives
2005-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2187 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2005 
Mr. Langevin (for himself, Mr. Shays, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend title 5, United States Code, to provide for a corporate responsibility investment option under the Thrift Savings Plan. 
 
 
1.Short titleThis Act may be cited as the Federal Employees Responsible Investment Act. 
2.FindingsCongress finds the following: 
(1)The Department of Labor has asserted that socially responsible investments meet the fiduciary standards set in the Employee Retirement Income Security Act. 
(2)84 percent of mutual fund investors would be more likely to invest in a fund if one of its principles was to invest in companies that engage in ethical business practices in terms of operations and reporting. 
(3)71 percent of investors agree that companies that operate with higher levels of integrity carry less investment risk, and 67 percent of investors believe that these companies deliver better investment returns. 
3.Corporate Responsibility Stock Index Fund 
(a)DefinitionSection 8438(a) of title 5, United States Code, is amended— 
(1)in paragraph (9), by striking and at the end; 
(2)in paragraph (10), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(11)the term Corporate Responsibility Stock Index Fund refers to the fund established under subsection (b)(1)(F).. 
(b)Establishment 
(1)In generalSection 8438(b)(1) of title 5, United States Code, is amended— 
(A)in subparagraph (D), by striking and at the end; 
(B)in subparagraph (E), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following: 
 
(F)a Corporate Responsibility Stock Index Fund as provided under paragraph (5).. 
(2)Fund requirementsSection 8438(b) of title 5, United States Code, is amended by adding at the end the following: 
 
(5) 
(A)The Board shall select an index which is a commonly recognized, passively managed index comprised of domestic stocks that have been analyzed based on criteria consistent with the purposes of this paragraph. Such criteria may include corporate governance, environmental practices, workplace relations and benefits, product safety and impact, international operations and human rights, involvement with repressive regimes, and community relations. The index’s financial track record must be comparable to that of the other options available under the Thrift Savings Plan. 
(B)The Corporate Responsibility Stock Index Fund shall be invested in a portfolio designed to replicate the performance of the index in subparagraph (A). The portfolio shall be designed such that, to the extent practicable, the percentage of the Corporate Responsibility Stock Index Fund that is invested in each stock is the same as the percentage determined by dividing the aggregate market value of all shares of that stock by the aggregate market value of all shares of all stocks included in such index.. 
(c)Acknowledgment of riskSection 8439(d) of title 5, United States Code, is amended— 
(1)by striking or the Small Capitalization Stock Index Investment Fund, and inserting the Small Capitalization Stock Index Investment Fund, or the Corporate Responsibility Stock Index Fund,; and 
(2)by striking and (10), and inserting (10), and (11),. 
 
